DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Examiner’s comment
		Please note that a new Examiner has been assigned the instant Application. Applicants are invited to schedule an interview to discuss the Office Action if so desired. 

Election/Restrictions
 	Applicant's election with traverse of CSRM53567 as the IL-4/IL-13 receptor inhibitor and breast cancer as the disease state for examination was acknowledged.  

Status of the claims
		In the reply filed 12/18/20, 1, 9, 16, 19-20 and 22 have been amended. Claims 2 and 10-12 have been cancelled. Claims 37-41 are newly added. 
		 As previously disclosed, claims 3-7 and 17-18, do not read upon the elected species, are withdrawn from consideration.
	Claims 1, 8-9, 16, 19-26 and 37-41 read on the elected Group and species and are under consideration. 

Claim Objections-Withdrawn
	The objection to claims 9, 16 and 19 is withdrawn due to amendment of the claims. 

				Improper Markush-Withdrawn
	The rejection of claim 10 is withdrawn due to cancelation of the claim. 

				Claim Rejections-Withdrawn
	The rejection of claims 1, 2, 8-12, 14-16 and 19-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to amendment of claim 1 to include CSRM53567, CSRM535671 and CSRM535672.

	The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to amendment of the claim. 

	The rejection of claims 1-2, 8, 10-12, 14-16, 19-22 and 25-26 under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (US2013/0259866, published on 10/03/2013, as cited in the IDS dated 2/13/2019) is withdrawn due to amendment of claim 1 to include CSRM53567, CSRM535671 and CSRM535672.

	 The rejection of claims 1 and 9-12 under 35 U.S.C. 102(a)(1) as being anticipated by Arron et al. (US2012/0156194, published on 6/21/2012, as cited in the IDS dated 2/13/2019) as evidenced by Mueller et al. (Biochimica et Biophysica Acta, 2002, 1592, 237-250, as cited in the IDS dated 2/13/2019) is withdrawn due to amendment of claim 1 to include CSRM53567, CSRM535671 and CSRM535672.



Claim Rejections - 35 USC § 112-Modified Rejection
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	The rejection of claims 1, 8-9, 16, 19-26 and 37-41 under 35 U.S.C. 112(a), or pre-AIA  35 U.S.C. 112, first paragraph, because the specification, while being enabling for a compound of claim 1 consisting of/consisting essentially of CSRM53567 (as described in SEQ ID NO: 1) peptide, CSRM535671 (as described in SEQ ID NO: 2) peptide, CSRM535672 (as described in SEQ ID NO: 3) for treatment of fibrosis, does not reasonably provide enablement for the treatment of cancer is maintained.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.

(1) The Nature of the Invention
Claim 1 is directed to a method of treating, inhibiting or reducing the severity of fibrosis or cancer with SEQ ID NO: 1, 2 or 3. Claim 9 is directed to a method of reducing or inhibiting cancer metastasis with SEQ ID NO: 1, 2 or 3. 

				(2) The Breadth of the claims

The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, Claims 1 and 9 are drawn to treatment of all cancer types with SEQ ID NO: 1, 2 or 3. The breadth of the claims exacerbates the complex nature of the subject matter to which the present claims are directed.  The claims are extremely broad due to the vast number of cancers known in the art.  For example, cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body. 


(3) The state of the prior art and (5) The predictability or unpredictability of the art
The instant application and the prior art are enabled for inhibition of IL-4/IL-13 receptor for treatment of fibrosis. However, the instant specification and prior art are not enabled for treatment of all cancer.  While the state of the art is relatively high with regard to the treatment of specific cancer types, the state of the art with regard to treating all cancer is non-existent. There is no known anticancer agent that is effective against all cancer cell types.  The cancer treatment art involves a very high level of unpredictability.  While the state of the art is relatively high with regard to the treatment of specific cancers with specific agents, it has long been underdeveloped with regard to the treatment of cancers broadly.  The lack of significant guidance from the present specification or prior art with regard to the actual treatment of all cancer types with the claimed active ingredients makes practicing the claimed invention unpredictable. Thus, the specification or the art does not provide enablement for treatment of all cancers. 
For example, the Merck Manual (https://www.merckmanuals.com/home/blood-disorders/plasma-cell-disorders/multiple-myeloma?query=multiple%20myeloma accessed 4/15/21) teaches Multiple Myeloma is a cancer of plasma cells (p. 1). Treatment includes a combination of different type of drugs, such as corticosteroids with thalidomide, lenalidomide or pomalidomide and/or proteasome inhibitors bortezomib, carfilzomib or ixazomib. There was no teaching that SEQ ID NO: 1, 2 or 3  would be able to treat MM. 
The Merck Manual teaches Mesothelioma is a cancer of the thin, transparent, two layered membrane that covers and lines the inside of the chest wall and abdomen (https://www.merckmanuals.com/home/lung-and-airway-disorders/environmental-lung-diseases/mesothelioma>accessed 4/15/21). The Merck Manual teaches that mesotheliomas are invariably fatal within 1 to 4 years after diagnosis, with most people living only for 9-12 months after diagnosis (Treatment para.). The Merck Manual teaches that chemotherapy and surgical removal of the tumor do not work well (Treatment para.). There was no teaching that SEQ ID NO: 1, 2 or 3 would be able to treat mesothelioma. 
The state of the art is enabling for treatment of fibrosis. Jakubzick et al. (“Augmented pulmonary IL—4 and IL-13 receptor subunit expression in idiopathic interstitial pneumonia”, J Clin Pathol. 2004 May; 57(5):477-486) teach increased expression of receptors that respond to IL-4 and IL-13, and the implications of this increased receptor expression facilitated increased tissue responsiveness to the presence of both cytokines. Jakubzick et al. teach that it is conceivable that new drugs directed towards receptors that bind IL-4 and IL-13 may have therapeutic effects in fibrosis (last para.). 
Therefore, the state of the art at the time of the application is that the etiology and treatment of all cancers are not well understood and therapy is challenging and complex.  Adding to the complexity are the many different types of cancers.  
It is noted that the pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Furthermore, the claimed “cancers” have distinct etiologies and pathologies. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
Thus, for treatment of different cancers, the possibilities are vast and it would be highly unpredictable given the art and the breadth of the claims to determine if SEQ ID NO: 1, 2 or 3 would be able to treat the vast number of different cancers. 
Claims 1 and 9 are very broad and inclusive of all cancers. The breadth of the claim exacerbates the complex nature of the subject matter to which the present claims are directed.  The claims are extremely broad due to the vast number of cancer types. Thus, the specification does not provide enablement for treatment of all cancer.

		(4) The relative skill of those in the art
MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.


(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The specification shows the CSRM53567 treated group having decreased fibrosis (Examples 1-3, 7). 
In contrast, the applicant provides little in way of direction or guidance regarding treating cancer with SEQ ID NO: 1, 2 or 3. Importantly, the instant application teaches that administering CSRM53567 alone does not reduce tumor volume (Fig. 8a). Fig. 8a discloses a reduction in tumor volume with CSRM53567 in combination with RT. The lack of adequate guidance from the specification or prior art with regard to the actual treatment of all cancers fails to rebut the presumption of unpredictability existent in this art.  Applicants fail to provide the guidance and information required to ascertain which disease and which particular type of cancer the claimed anticancer agent will be effective against without resorting to undue experimentation.  Applicant's limited disclosure is noted but is not sufficient to justify claiming all cancers. An undue amount of experimentation would be required to practice the invention as it is claimed in its current scope, because the specification provides inadequate guidance to do otherwise.
Therefore, the specification and working examples provided by the applicants do not support treatment of cancer. 

 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
The instant breadth of the claim is broader than the disclosure, specifically, the instant claims are directed to the treatment of cancer, but the specification and prior art do not provide support this. 
In conclusion, the instant application is enabled for the treatment of fibrosis with SEQ ID NO: 1-3, but is not enabled for the treatment of cancer.  

Claim Rejections - 35 USC § 112-NEW
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The rejection is NEW and necessitated by amendment of claim 9.

Claim 9 recites the limitation "the disease state" in the last line of claim 9.  There is insufficient antecedent basis for this limitation in the claim. The claim does not recite “disease state”. The claim recites “cancer metastasis”. 
Claim 9 is also internally inconsistent because the preamble of the claim recites a method for reducing or inhibiting “cancer metastasis”. However, the last line of claim 9 recites fibrosis or cancer. Fibrosis is not a metastatic cancer. The limitation “cancer” on the last line is redundant since the claim is already drawn to “cancer metastatis”. 




Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA L MARTINEZ/Examiner, Art Unit 1654